This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CARRIE DEAN,

 3          Petitioner-Appellant,

 4 v.                                                                            No. 31,691

 5 RICHARD W. HOMPESCH, III,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Gerard J. Lavelle, District Judge

 9 Atkinson & Kelsey, P.A.
10 Denise E. Ready
11 Albuquerque, NM

12 for Appellant

13 Richard W. Hompesch, III
14 Dallas, Tx

15 Pro Se Appellee


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1       Summary reversal and remand was proposed for the reasons stated in the notice

2 of proposed disposition. Appellee has filed a notice stating that he agrees with the

3 proposed disposition.



4       Reversed and Remanded.

5       IT IS SO ORDERED.



6
7                                        MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 JAMES J. WECHSLER, Judge



11
12 LINDA M. VANZI, Judge
13




                                           2